As filed with the Securities and Exchange Commission on December 22, 2010 Registration No. 333‑ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF CRAFT BREWERS ALLIANCE, INC. (Exact name of registrant as specified in its charter) Washington (State or Other Jurisdiction of Incorporation or Organization) 929 North Russell Street Portland, OR 97227-1733 (Address of registrant’s principal executive offices) 91-1141254 (I.R.S. Employer Identification No.) Craft Brewers Alliance, Inc. 2010 Stock Incentive Plan (Full title of the plan) Terry E. Michaelson Chief Executive Officer Craft Brewers Alliance,
